 


109 HR 1597 IH: To amend the Internal Revenue Code of 1986 to increase the age limit for the child tax credit.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1597 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Ms. Baldwin (for herself, Mr. Brown of Ohio, Mr. Kucinich, Mr. Chabot, Mr. Gonzalez, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the age limit for the child tax credit. 
 
 
1.Increase in age limit for child tax credit 
(a)In generalParagraph (1) of section 24(c) of the Internal Revenue Code of 1986 (defining qualifying child) is amended by striking age 17 and inserting age 19. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2005. 
 
